DETAILED ACTION
	Claims 1-17 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-17 in sections titled “Claim Rejections – 35 USC 103” and “New Claim 17” from pages 6-11 originally filed 01/13/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amended limitations in claims 1 and 15 that overcame the previous art of record are now met by the new art Rublee (US 2017/0144307 A1). New claim 17 is met by the new art Kim (US 2019/0332119 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 5 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 5, the claim fails to further limit the subject matter of independent claim 1 from which it depends, where claim 1 recites the limitation “wherein the robotic lawnmower is further configured to determine that the living object has moved by tracking the living object and adapt the non-working area accordingly” which encompasses the scope of dependent claim 5.
Regarding claim 16, the claim fails to further limit the subject matter of independent claim 1 from which it depends, where claim 1 recites the limitation “wherein a larger non-working area is defined for a higher speed of the living object” which has a more limiting scope than the claimed subject matter of dependent claim 16.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2013/0192183 A1), in view of Friedman (US 2009/0198380 A1) and Rublee (US 2017/144307 A1).

Regarding claim 1, Choi teaches a robotic lawnmower system (In paragraph [0002], Choi discloses a lawnmower robot and method of controlling) comprising a charging station (In paragraph [0021], Choi discloses a charging device that the lawnmower robot 10 returns to in order to charge the power supply 130) and a robotic lawnmower (In fig. 1 and paragraph [0018], Choi discloses a lawnmower robot 10) configured to operate within a work area (In fig. 4 and paragraph [0047], Choi discloses lawn presence area G and boundary area B, which the examiner understands to constitute a work area in which the lawnmower robot 10 is to operate) according to an operating schedule (In fig. 5 and paragraph [0064], Choi discloses a control routine (operating schedule) for managing the location of the lawnmower robot 10 in the boundary area B), the robotic lawnmower comprising a living object sensor (In paragraph [0023], Choi discloses that the sensor 150 of lawnmower robot 10 may sense humans, animals, stationary objects or moving objects and the like), comprising a camera (In paragraph [0026], Choi discloses that the sensor 150 may include an optical sensor), and a controller (In paragraph [0018], Choi discloses a controller 160 of lawnmower robot 10). 
Choi does not explicitly disclose the robotic lawnmower system being configured to:
detect and identify an object as a living object utilizing the living object sensor; and

determining a location for the living object,
defining a non-working area overlapping the location of the living object and adapting the operating schedule by operating outside the non-working area,
wherein the robotic lawnmower is further configured to determine that the living object has moved by tracking the living object and adapt the non-working area accordingly,
wherein a larger non-working area is defined for a higher speed of the living object.
However, Friedman teaches an autonomous service robot system being configured to:
detect and identify an object as a living object utilizing the living object sensor (In figs. 6 and 7, and paragraphs [0040]-[0041], Friedman teaches an autonomous service robot with sensor 610 or sensors 710 to determine the presence of a person); and
adapt the operating schedule accordingly (In fig. 5 and paragraphs [0033]-[0039], Friedman teaches a method of the service robot sensing a person and servicing another area), by
determining a location for the living object (In fig. 5 and paragraph [0034], Friedman teaches, in step 504, determining whether a person has entered the area (determining if the location of the person is within the area)), 
defining a non-working area overlapping the location of the living object and adapting the operating schedule by operating outside the non-working area (In fig. 5 and paragraph [0034], Friedman teaches, in step 508, the robot moving to another area to service upon detecting a person in the area in step 504, where the examiner understands the area in which the person was detected to be defined as a non-working area).
Friedman is considered to be analogous to the claimed invention as a robotic lawnmower is considered to be one type of autonomous service robot as defined by Friedman in paragraphs [0003] and [0039]. It would be obvious to a person having ordinary skill in the art before the effective filing date 
The combination of Choi and Friedman does not explicitly disclose wherein the robotic lawnmower is further configured to determine that the living object has moved by tracking the living object and adapt the non-working area accordingly,
wherein a larger non-working area is defined for a higher speed of the living object.
	However, Rublee teaches wherein the robotic lawnmower is further configured to determine that the living object has moved by tracking the living object and adapt the non-working area accordingly (In paragraphs [0019]-[0020], Rublee teaches that a safety system receives information, including location data, for the actors in an environment E1 including human actors and change the local safety regions accordingly; see also paragraphs [0096] and [0104] where Rublee teaches that the safety-system server 180 and/or other computing device(s) use received presence/location and identification data to update safety information for environment 100 after determining the movement of the actors between areas),
wherein a larger non-working area is defined for a higher speed of the living object (In paragraph [0126], Rublee teaches that a safety area and/or safety buffer depends on data about the trajectories of the actors including velocity and speed of the actor; in fig. 5A and paragraphs [0127]-[0128], Rublee teaches that, for example, the safety buffer has a size of the cells surrounding the actor’s location for a velocity of 1 cell per second, where the safety buffer has a size of all cells within 2 cells from the actor’s location for a velocity of 2 cells per second (a higher speed corresponds to a larger safety buffer)).

    PNG
    media_image1.png
    893
    642
    media_image1.png
    Greyscale

Fig. 5A of Rublee (US 2017/144307 A1)

	Rublee is considered to be analogous to the claimed invention in that they both pertain to establishing zones around actors in an environment shared with robots. It would be obvious to a person 

Regarding claim 2, Friedman further teaches being configured to adapt the operating schedule by interrupting operation of the robotic lawnmower if the living object is detected and identified during an active period of the robotic lawnmower (Friedman, Fig. 5, a method of interrupting the operation of the service robot upon sensing a person, see paragraphs [0033]-[0039]).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of Friedman in conjunction with the robotic lawnmower and interrupt operation of the robotic lawnmower for the purpose of the safety of the person detected, as Friedman suggests (Friedman, paragraphs [0003] and [0006]).

Regarding claim 3, Friedman further teaches being configured to adapt the operating schedule by resuming operation of the robotic lawnmower if the living object is detected and identified during an inactive period of the robotic lawnmower (Friedman, Fig. 1, a method of the service robot resuming operation upon sensing that the person has left the area).


Regarding claim 4, Friedman further teaches being configured to continuously or at intervals scan for a living object (Friedman, paragraph [0034], “In step 504 a determination is made of whether a person has entered the area. This is preferably an on-going sensing activity, rather than a discrete standalone step”).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of Friedman in conjunction with the robotic lawnmower and continuously or at intervals scan for living objects, as doing so allows the robotic lawnmower to detect the living object as soon as possible, and respond accordingly.

Regarding claim 5, Friedman further teaches being configured to determine that the living object has moved and adapt the non-working area accordingly (Friedman, Figs. 1 and 5, a method of the service robot resuming operation upon sensing that the person has left the area).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of Friedman in conjunction with the robotic lawnmower to track the movement of the living object in order to react and adapt to the movements of the detected person as quickly and accurately as possible.


It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of Friedman in conjunction with the robotic lawnmower and have the robotic lawnmower operate in a silent mode after detecting a person, because this gives the advantage of continuing to operate the robotic lawnmower without disrupting or disturbing the detected person, as Friedman suggests (Friedman, paragraphs [0003] and [0006]).

Regarding claim 7, Friedman further teaches being configured to adapt the operating schedule by turning off a grass cutter when operating in a safe area if the living object is detected therein (Friedman, Fig. 3, a method of the service robot stopping service and continuing to navigate to a least disturbing area upon sensing a person).
Note, the phrase “safe area” as recited in claim 7 has the meaning defined by applicant in the specification on page 13, line 28, specifically “as an area where the robotic lawnmower is allowed to operate, or at least move, even if living objects are detected therein.” It is understood that stopping service of a service robot is equivalent to turning off a grass cutter of a lawnmower, and where the area of operation of the service robot is understood to be a safe area.
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of Friedman in conjunction with the robotic lawnmower, as the grass cutter is the most dangerous utility of the robotic lawnmower, and allowing the robotic lawnmower to continue its other forms of operation provides the advantage of allowing the robotic lawnmower to move out of the way of the detected person, or to a least disturbing location as Friedman suggests (Friedman, paragraph [0030]).

Regarding claim 8, Friedman further teaches being configured to adapt the operating schedule by changing a time period during which the robotic lawnmower is to operate (Friedman, Fig. 1, a method of the service robot stopping operation upon sensing a person, pause [0008] and keep track of work stoppage [0012], returns to original area to finish [0034]).
It is understood that stopping operation during the time period in which a person is detected is one example of adapting its operating schedule by changing the time period in which it is to operate.
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of Friedman in conjunction with the robotic lawnmower and allow the robotic lawnmower to alter the time period in which it operates, as to have the robotic lawnmower only operate when there is not a person present for the purpose of safety and to minimize disruption, as Friedman suggests (Friedman, paragraphs [0003] and [0006]).

Regarding claim 9, Friedman further teaches being configured to adapt the operating schedule by changing the work area, by defining a segment of the work area or an area given by map coordinates (Friedman, paragraph [0033], “when a person enters an area or room the service robot leaves the area to clean another area and returns later to the left area to finish servicing that area”).
It is understood that the “another area” taught by Friedman would be a segment of the robotic lawnmower’s total work area, and requires map coordinates to be understood by an autonomous robot.
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of Friedman in conjunction with the robotic lawnmower and allow the robotic lawnmower to alter the work area in which it operates, as to have the robotic lawnmower only operate in an area where there is not a person present for the purpose of safety and to minimize disruption, as Friedman suggests (Friedman, paragraphs [0003] and [0006]).

Regarding claim 10, Friedman further teaches being configured to adapt the operating schedule by changing a time period during which the robotic lawnmower is to operate in a portion of the work area, defined by a segment of the work area or an area given by map coordinates (Friedman, paragraph [0033], “when a person enters an area or room the service robot leaves the area to clean another area and returns later to the left area to finish servicing that area”). 
It is understood that the “another area” taught by Friedman would be a segment of the robotic lawnmower’s total work area, and requires map coordinates to be understood by an autonomous robot; it is also understood that returning “later” as taught by Friedman would thereby change the time period in which the robotic lawnmower is to operate in the area where a person was detected.
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of Friedman in conjunction with the robotic lawnmower and allow the robotic lawnmower to alter the time period and work area in which it operates, as to have the robotic lawnmower only operate when and/or where there is not a person present for the purpose of safety and to minimize disruption, as Friedman suggests (Friedman, paragraphs [0003] and [0006]).

Regarding claim 12, Rublee further teaches wherein the system comprises a first robotic lawnmower and a second robotic lawnmower.
However, Rublee teaches wherein the system comprises a first robotic lawnmower and a second robotic lawnmower (In paragraph [0041], Rublee teaches an example scenario in which the safety-system server 18- receives presence/location and identification data for robotic actors 220, 222, 224, 226, 228, 230 (at least a first and second robot; see also paragraph [0001], where Rublee teaches that one or more robots may move through outdoor regions to perform tasks and/or otherwise utilize the space together).


Regarding claim 15, Choi teaches a method for use in robotic lawnmower system (In paragraph [0002], Choi discloses a lawnmower robot and method of controlling) comprising a charging station (In paragraph [0021], Choi discloses a charging device that the lawnmower robot 10 returns to in order to charge the power supply 130) and a robotic lawnmower (In fig. 1 and paragraph [0018], Choi discloses a lawnmower robot 10) configured to operate within a work area (In fig. 4 and paragraph [0047], Choi discloses lawn presence area G and boundary area B, which the examiner understands to constitute a work area in which the lawnmower robot 10 is to operate) according to an operating schedule (In fig. 5 and paragraph [0064], Choi discloses a control routine (operating schedule) for managing the location of the lawnmower robot 10 in the boundary area B), the robotic lawnmower comprising a living object sensor (In paragraph [0023], Choi discloses that the sensor 150 of lawnmower robot 10 may sense humans, animals, stationary objects or moving objects and the like), comprising a camera (In paragraph [0026], Choi discloses that the sensor 150 may include an optical sensor). 
Choi does not explicitly disclose the method comprising:
detecting and identifying an object as a living object utilizing the living object sensor; and 
adapting the operating schedule accordingly, by
determining a location for the living object,
defining a non-working area overlapping the location of the living object and adapting the operating schedule by operating outside the non-working area,

wherein a larger non-working area is defined for a higher speed of the living object.
However, Friedman teaches a method for use in an autonomous service system comprising: 
detecting and identifying an object as a living object utilizing the living object sensor (In figs. 6 and 7, and paragraphs [0040]-[0041], Friedman teaches an autonomous service robot with sensor 610 or sensors 710 to determine the presence of a person); and
adapting the operating schedule accordingly (In fig. 5 and paragraphs [0033]-[0039], Friedman teaches a method of the service robot sensing a person and servicing another area), by
determining a location for the living object (In fig. 5 and paragraph [0034], Friedman teaches, in step 504, determining whether a person has entered the area (determining if the location of the person is within the area)), 
defining a non-working area overlapping the location of the living object and adapting the operating schedule by operating outside the non-working area (In fig. 5 and paragraph [0034], Friedman teaches, in step 508, the robot moving to another area to service upon detecting a person in the area in step 504, where the examiner understands the area in which the person was detected to be defined as a non-working area).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Friedman to the robotic lawnmower of Choi, as doing so would provide the advantage of preventing disrupting or dangerous interaction of the robotic lawnmower with persons in the work area during operation, as Friedman suggests (Friedman, paragraphs [0003] and [0006]).

wherein a larger non-working area is defined for a higher speed of the living object.
However, Rublee teaches wherein the robotic lawnmower is further configured to determine that the living object has moved by tracking the living object and adapt the non-working area accordingly (In paragraphs [0019]-[0020], Rublee teaches that a safety system receives information, including location data, for the actors in an environment E1 including human actors and change the local safety regions accordingly; see also paragraphs [0096] and [0104] where Rublee teaches that the safety-system server 180 and/or other computing device(s) use received presence/location and identification data to update safety information for environment 100 after determining the movement of the actors between areas),
wherein a larger non-working area is defined for a higher speed of the living object (In paragraph [0126], Rublee teaches that a safety area and/or safety buffer depends on data about the trajectories of the actors including velocity and speed of the actor; in fig. 5A and paragraphs [0127]-[0128], Rublee teaches that, for example, the safety buffer has a size of the cells surrounding the actor’s location for a velocity of 1 cell per second, where the safety buffer has a size of all cells within 2 cells from the actor’s location for a velocity of 2 cells per second (a higher speed corresponds to a larger safety buffer)).

    PNG
    media_image1.png
    893
    642
    media_image1.png
    Greyscale

Fig. 5A of Rublee (US 2017/144307 A1)

It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement adapting a safety buffer around an actor based on the actor’s 

Regarding claim 16, Rublee further teaches wherein the robotic lawnmower is further configured to determine the speed of the living object and adapt the size of the non-working area accordingly (In paragraph [0126], Rublee teaches that a safety area and/or safety buffer depends on data about the trajectories of the actors including velocity and speed of the actor; in fig. 5A and paragraphs [0127]-[0128], Rublee teaches that, for example, the safety buffer has a size of the cells surrounding the actor’s location for a velocity of 1 cell per second, where the safety buffer has a size of all cells within 2 cells from the actor’s location for a velocity of 2 cells per second (a higher speed corresponds to a larger safety buffer)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, Friedman, and Rublee, in view of Letsky (US 2012/0265391 A1).
The combination of Choi, Friedman, and Rublee does not explicitly disclose the robotic lawnmower being further configured to identify previously known or defined objects utilizing the controller and the living object sensor and adapt operation of the robotic lawnmower accordingly.

Letsky is considered to be analogous to the claimed invention where Letsky recites one possible household function of the autonomous robot to be lawn mowing (Letsky, paragraph [0003]). It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Letsky to the robotic lawnmower of Choi, Friedman, and Rublee, as the method provides the advantage of allowing the robotic lawnmower to determine whether an obstacle is movable or non-movable and use the information to more accurately understand the work area, as Letsky recommends (Letsky, paragraph [0070]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, Friedman, and Rublee, in view of Stubbs (US 2016/0062345 A1).

Regarding claim 13, the combination of Choi, Friedman, and Rublee does not explicitly disclose wherein the first robotic lawnmower is configured to communicate to the second robotic lawnmower that the living object has been detected and where.
Stubbs teaches wherein the first robotic lawnmower is configured to communicate to the second robotic lawnmower that the living object has been detected and where. (Stubbs, paragraph [0033], a mobile drive unit (e.g., MDU 106(1)) that is closest to the human 118 may detect the presence 
It is understood that the information that the living object has been detected, and where, would be communicated in the instructions to perform various actions, such as reducing speed or navigating to a new location. Stubbs is considered to be analogous to the claimed invention where a robotic lawnmower is considered to be one type of mobile drive unit as defined by Stubbs (Stubbs, paragraphs [0001] and [0015]).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Stubbs to the robotic lawnmower of Choi, Friedman, and Rublee, as allowing the robotic lawnmowers to communicate allows the person to only be detected once, instead of requiring each robotic lawnmower to detect the person separately.

Regarding claim 14, the combination of Choi, Friedman, and Rublee does not explicitly disclose wherein the second robotic lawnmower is configured to receive information that the living object has been detected and where from the first robotic lawnmower and adapt an operating schedule of the second robotic lawnmower accordingly.
Stubbs teaches wherein the second robotic lawnmower is configured to receive information that the living object has been detected and where from the first robotic lawnmower and adapt an operating schedule of the second robotic lawnmower accordingly (Stubbs, paragraph [0033], a mobile drive unit (e.g., MDU 106(1)) that is closest to the human 118 may detect the presence of the human 118, and send instructions to the other MDUs 106 (e.g., MDU 106(2)) to perform various actions, such as reducing speed or navigating to a new location”).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Stubbs to the robotic lawnmower of Choi, Friedman, and .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, Friedman, and Rublee, in view of Kim (US 2019/0332119 A1).
Although Rublee teaches using a camera to identify features such as faces to identify an actor in the environment in paragraph [0029], the combination of Choi, Friedman, and Rublee does not explicitly disclose wherein the controller is further configured to detect and identify an object as a living object utilizing the living object sensor through image analysis by comparing the object’s shape to known shapes of living objects.
However, Kim teaches wherein the controller is further configured to detect and identify an object as a living object utilizing the living object sensor through image analysis by comparing the object’s shape to known shapes of living objects (In paragraphs [0093]-[0094], Kim teaches that an obstacle recognizer 112 analyzes image data of an obstacle captured by the camera 121 “to thereby extract a contour of the obstacle, recognize the obstacle based on a shape of the obstacle, and determine a type of the obstacle” where the obstacles types include a biological obstacle (living object)).
Kim is considered to be analogous to the claimed invention in that they both pertain to recognizing living objects based on image recognition. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement identifying a living objects through image analysis as taught by Kim with the robotic lawnmower system of Choi, Friedman, and Rublee, where using image analysis to identify and classify obstacles is a well understood technique in the field of autonomous robotics. It would be advantageous to make this implementation, where the robot can then be controlled contextually to perform a designated operation in response to the obstacle .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Niino (US 2019/0118809 A1) teaches setting a prohibited travel region around an object wherein the size of the prohibited travel region corresponds to the relative speed of the object.
Ohmura (US 2018/0056997 A1) teaches a speed distribution area that limits the distance from an object based on a relative speed.
Sasabuchi (US 2015/0307093 A1) teaches changing the size of the extension region of a hazard region based on the amplitude of the speed of the moving object.
Kunzig (US 2011/0010023 A1) teaches wherein a safety zone around each vehicle is determined dynamically based on, for example, speed of travel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665